19-01294-scc     Doc 43    Filed 10/10/19 Entered 10/10/19 14:34:01       Main Document
                                        Pg 1 of 16



 Juan P. Morillo (pro hac vice)                Scott C. Shelley
 Gabriel F. Soledad                            Samantha Gillespie (pro hac vice)
 Daniel Pulecio-Boek                           QUINN EMANUEL URQUHART &
 QUINN EMANUEL URQUHART &                      SULLIVAN, LLP
 SULLIVAN, LLP                                 51 Madison Avenue, 22nd Floor
 1300 I Street, NW, Suite 900                  New York, New York 10010
 Washington, D.C. 20005                        Telephone: (212) 849-7000
 Telephone: (202) 538-8000                     Facsimile: (212) 849-7100
 Facsimile: (202) 538-8100                     Email: scottshelley@quinnemanuel.com
 Email: juanmorillo@quinnemanuel.com           Email: samanthagillespie@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                   Sara C. Clark (pro hac vice)
 QUINN EMANUEL URQUHART &                      QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                 SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor         711 Rusk Street, Suite 500
 Los Angeles, California 90017                 Houston, Texas 77002
 Telephone: (213) 443-3000                     Telephone: (713) 221-7000
 Facsimile: (213) 443-3100                     Facsimile: (713) 221-7100
 Email: ericwinston@quinnemanuel.com           Email: saraclark@quinnemanuel.com

Counsel for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                      BK Case No. 18-11094 (SCC)
                                             (Jointly Administered) (Chapter 15)
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.

 Debtors in a Foreign Proceeding.

 GONZALO GIL-WHITE, PERSONALLY               Adversary Case No. 19-01294 (SCC)
 AND IN HIS CAPACITY AS FOREIGN
 REPRESENTATIVE OF PERFORADORA
 ORO NEGRO, S. DE R.L. DE C.V. AND
 INTEGRADORA DE SERVICIOS
 PETROLEROS ORO NEGRO, S.A.P.I. DE
 C.V.
                  Plaintiff,
      -against-

 ALP ERCIL; ALTERNA CAPITAL
 PARTNERS, LLC; AMA CAPITAL
19-01294-scc      Doc 43    Filed 10/10/19 Entered 10/10/19 14:34:01           Main Document
                                         Pg 2 of 16



 PARTNERS, LLC; ANDRES
 CONSTANTIN ANTONIUS-GONZÁLEZ;
 ASIA RESEARCH AND CAPITAL
 MANAGEMENT LTD.; CQS (UK) LLP;
 FINTECH ADVISORY, INC.; DEUTSCHE
 BANK MÉXICO, S.A.; INSTITUCIÓN DE
 BANCA MÚLTIPLE; GARCÍA
 GONZÁLEZ Y BARRADAS ABOGADOS,
 S.C.; GHL INVESTMENTS (EUROPE)
 LTD.; JOHN FREDRIKSEN; KRISTAN
 BODDEN; MARITIME FINANCE
 COMPANY LTD.; NOEL BLAIR HUNTER
 COCHRANE, JR; ORO NEGRO PRIMUS
 PTE., LTD.; ORO NEGRO LAURUS PTE.,
 LTD.; ORO NEGRO FORTIUS PTE., LTD.;
 ORO NEGRO DECUS PTE., LTD.; ORO
 NEGRO IMPETUS PTE., LTD.; PAUL
 MATISON LEAND, JR.; ROGER ALAN
 BARTLETT; ROGER ARNOLD
 HANCOCK; SEADRILL LIMITED; SHIP
 FINANCE INTERNATIONAL LTD.; and
 DOES 1-100
                   Defendants.

      MOTION FOR AN ORDER AUTHORIZING ALTERNATIVE SERVICE ON
     DEFENDANTS DEUTSCHE BANK MÉXICO, S.A. AND ANDRES ANTONIUS

       Fernando Perez Correa Camarena, in his capacity as foreign representative (“Foreign

Representative”) of both Integradora de Servicios Petroleros Oro Negro, S.A.P.I. de C.V.

(“Integradora”) and Perforadora Oro Negro, S. de R.L. de C.V. (“Perforadora,” and together with

Integradora, the “Debtors” or “Oro Negro”), files this motion for entry of an order pursuant to

Federal Rule of Civil Procedure 4, made applicable to this proceeding pursuant to Federal Rule of

Bankruptcy Procedure 7004, authorizing alternative service by email to counsel, officers and

directors on Deutsche Bank México, S.A., Institución de Banca Multiple (“Deutsche”), and by




                                               2
19-01294-scc       Doc 43      Filed 10/10/19 Entered 10/10/19 14:34:01                Main Document
                                            Pg 3 of 16



email, WhatsApp, Facebook Messenger and text message on Andres Constantin Antonius-

González (“Antonius”).1

I.       INTRODUCTION

         1.     On June 6 and 7, 2019, the Foreign Representative filed two Complaints against 24

U.S. and foreign entities and individuals based on discovery obtained over the preceding 14

months, including in the Chapter 15 proceeding before this Court. The claims alleged therein,

including inter alia tortious interference and abuse of process, are now the Debtors’ most valuable

asset.

         2.     The Foreign Representative has since effected service on 21 of the 24 Defendants.

Although the Foreign Representative has delivered the Complaint and Summons to Defendants

Deutsche and Antonius, they have refused to acknowledge service despite having intimate

knowledge—indeed much more than sufficient notice—of this action.

         3.     Deutsche, which provided discovery in the Chapter 15 proceeding, has already

retained counsel in connection with the Complaint, and received the Complaint and Summons via

email. Antonius, the Ad-Hoc Group’s Mexican lobbyist, received the Complaint and Summons

via email, Facebook Messenger, WhatsApp and text message.

         4.     The Foreign Representative brings this motion to respectfully request that the Court

recognize that the Foreign Representative, through diligent and extensive efforts, has served

Deutsche and Antonius—who have refused to acknowledge service of the Complaint—and has

ensured that these Defendants have received more than adequate notice of the Complaint.




1
   All undefined capitalized terms in this motion have the meaning provided in the Foreign Representative’s
Complaint. See ECF 9.



                                                    3
19-01294-scc          Doc 43      Filed 10/10/19 Entered 10/10/19 14:34:01                      Main Document
                                               Pg 4 of 16



          5.      Specifically, the Foreign Representative seeks entry of an order, substantially in the

form attached hereto as Attachment A, authorizing alternative service on Deutsche and Antonius.

II.       BACKGROUND

          A.      Both Defendants Provided or Were Asked to Provide Discovery That Gave
                  Rise to the Adversarial Proceeding

          6.      In September 2017, the Debtors initiated voluntary restructuring proceedings in

México (the “Concurso Mercantil”). See In re Perforadora Oro Negro, S. de R.L. de C.V., et al.,

No. 18-11094 (Bankr. S.D.N.Y.) (SCC) (Jointly Administered) (“Ch. 15”), ECF 3 (Del Val Decl.)

¶¶ 6–7.

          7.      On March 15, 2018, the Singapore Rig Owners, acting under the purported control

and direction of the Bondholders, sued Perforadora in this District (“New York Litigation”).2 See

Complaint, Oro Negro Decus, Pte. Ltd., et al. v. Perforadora Oro Negro, S. de R.L. de C.V., No.

18-cv-2301 (S.D.N.Y. Mar. 15, 2018), ECF 1. The primary purpose of the New York Litigation

was for the Singapore Rig Owners to take over the Jack-Up Rigs. See id. ¶¶ 87–94.

          8.      On April 20, 2018, the Foreign Representative commenced a Chapter 15

proceeding for this Court to (i) recognize the Concurso Mercantil as the foreign main proceeding

(and obtain all of the protections provided under Bankruptcy Code section 1520, including a stay

of the New York Litigation); and (ii) grant certain discretionary relief, including giving full force

and effect to four orders issued by the Concurso Court3 and authorizing the Foreign Representative

to obtain discovery from the Ad-Hoc Group, AMA, Deutsche and other parties. See Ch. 15 ECF

2.


2
     As the Foreign Representative has described to the Court, Integradora and the Bondholders are locked in a dispute
over the control of the Singapore Rig Owners. See, e.g., Ch. 15 ECF 3 ¶ 64. The High Court of the Republic of
Singapore recently dismissed an action by the Bondholders seeking to enjoin Integradora and its representatives from
acting on behalf of the Singapore Rig Owners. See Ch. 15 ECF 181-1. The Bondholders have appealed that ruling.
3
      The four orders were issued on October 5, October 11, October 31 and December 29, 2017.



                                                          4
19-01294-scc      Doc 43     Filed 10/10/19 Entered 10/10/19 14:34:01            Main Document
                                          Pg 5 of 16



         9.    On May 14, 2018, Deutsche’s U.S. parent company, Deutsche Bank Americas

Holding, Corp. (“Deutsche U.S.”), appeared in the Chapter 15 proceeding represented by attorney

Israel Dahan (“Mr. Dahan”) from the U.S. law firm King & Spalding LLP (“K&S”). See Ch. 15

ECF 48.

         10.   On July 11, 2018, the Court entered an order authorizing, inter alia, the Foreign

Representative to obtain discovery from the Ad-Hoc Group, AMA, Deutsche and Deutsche U.S.

in order to investigate potential claims against them. See Ch. 15 ECF 85. The members of the

Ad-Hoc Group include SFIL and GHL, two entities owned or controlled by Defendant John

Fredriksen and that accepted service on June 25, 2019. See ECF 9 ¶¶ 46, 58; Pulecio Decl. ¶ 6,

Ex. 2.

         11.   K&S subsequently accepted service of Rule 2004 subpoenas on behalf of Deutsche,

served responses to the Foreign Representative’s requests for production on behalf of Deutsche,

and produced documents on behalf of Deutsche.

         12.   On December 21, 2018, the Court entered an order compelling certain members of

the Ad-Hoc Group and AMA to produce, inter alia, documents and communications regarding the

Mexican criminal proceedings. See Ch. 15 ECF 165.

         13.   The discovery that the Foreign Representative obtained in the Chapter 15

proceeding provided substantial documentary and testimonial evidence indicating that the Ad-Hoc

Group, and its advisors, including AMA, conspired, with the assistance of Seadrill, Fintech and

others, to deprive Oro Negro of its contracts, assets and cash in order to cause its collapse. Those

efforts included hiring and authorizing Mexican criminal counsel to initiate criminal proceedings

against Oro Negro and its executives.




                                                 5
19-01294-scc        Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01           Main Document
                                          Pg 6 of 16



       B.      The Adversary Proceeding Arising from the Chapter 15 Investigation

       14.     On June 6, 2019, the prior Foreign Representative commenced this adversary

proceeding by filing a complaint against 24 Defendants (“Complaint”), largely based on the

discovery obtained in the Chapter 15 proceeding, alleging, inter alia, tortious interference and

abuse of process.

       15.     Defendants fall into the following four categories:       (i) the “Ad-Hoc Group

Defendants,” which includes six members of the Ad-Hoc Group, the CEOs of two of the members

of the Ad-Hoc Group, and four of the Ad-Hoc Group’s advisors, AMA (the Ad-Hoc Group’s

financial advisor), Paul Leand (AMA’s CEO), Antonius (the Ad-Hoc Group’s Mexican lobbyist)

and García González y Barradas Abogados, S.C. (“GGB”) (the Ad-Hoc Group’s Mexican criminal

counsel); (ii) the “Singapore Rig Owner Defendants,” which includes the five Singapore Rig

Owners and their three directors; (iii) the “Seadrill/Fintech Defendants,” which includes Seadrill,

Fintech and Fredriksen, who owns and/or controls Seadrill; and (iv) Deutsche, the bank that

manages and currently holds most of Oro Negro’s cash.

       C.      Mr. Perez’s Appointment as Foreign Representative

       16.     On June 13, 2019, the Concurso Court declared Oro Negro in liquidation and, on

June 17, 2019, appointed Mr. Perez as liquidator (in Spanish, síndico). See Ch. 15 ECF 214, 217.

The Concurso Court’s liquidation order followed shortly after its May 15, 2019 order directing

Oro Negro to surrender the Jack-Up Rigs to the Bondholders due to Oro Negro having insufficient

funds to maintain them. See Ch. 15 ECF 199. On July 8, 2019, the Court recognized Mr. Perez

as the Foreign Representative in this proceeding. See Ch. 15 ECF 230.




                                                6
19-01294-scc         Doc 43       Filed 10/10/19 Entered 10/10/19 14:34:01                     Main Document
                                               Pg 7 of 16



        17.      The Ad-Hoc Group’s and their co-conspirators’ myriad efforts to deprive Oro

Negro of any cash had finally yielded the intended result: taking control of the Jack-Up Rigs from

Oro Negro.

        18.      As a consequence, the claims alleged in the Complaint are now the estate’s most

valuable asset. Because, as liquidator, Mr. Perez has an obligation under Mexican law to maximize

the value of the estate within the shortest possible timeframe,4 he diligently sought to serve the

Summons and Complaint within days of their filing.

        D.       Most Defendants Have Accepted Service

        19.      The Ad-Hoc Group Defendants. On June 11, 2019, the Foreign Representative

delivered the Complaint and Summons to the Ad-Hoc Group’s counsel (who at the time was also

the Singapore Rig Owners’ counsel) and requested that counsel accept service on behalf of all the

Ad-Hoc Group Defendants and the Singapore Rig Owner Defendants. See Pulecio Decl. ¶ 5, Ex.

1.

        20.      Counsel responded on June 12, 2019 that they would accept service only on behalf

of one member of the Ad-Hoc Group (Alterna), AMA and its CEO Paul Leand, but no one else.

See Pulecio Decl. ¶ 5, Ex. 1. Additionally, counsel informed the Foreign Representative for the

first time that separate attorneys would be representing the Singapore Rig Owner Defendants. See

id.

        21.      From June 23 to 29, 2019, the Foreign Representative’s counsel delivered the

Complaint and Summons via email to Deutsche, and via email, WhatsApp, Facebook Messenger




4
   See Ley de Concursos Mercantiles, Art. 176, et seq., Diario Oficial de la Federación May 12, 2000, última reforma
Aug. 9, 2019.



                                                         7
19-01294-scc          Doc 43       Filed 10/10/19 Entered 10/10/19 14:34:01                      Main Document
                                                Pg 8 of 16



and text message to all the members of the Ad-Hoc Group, including Antonius. See Pulecio Decl.

¶¶ 11–19. The service attempts on Deutsche and Antonius are further described below.

         22.      On June 25, 2019, the Ad-Hoc Group’s counsel acknowledged that the Ad-Hoc

Group had received notice of the Complaint and informed the Foreign Representative that counsel

would represent and accept service on behalf of all of the Ad-Hoc Group Defendants, except

Antonius. See Pulecio Decl. ¶ 6, Ex. 2.

         23.      The Singapore Rig Owner Defendants. On June 13, 2019, upon learning that the

Singapore Rig Owner Defendants would be represented by separate counsel, the Foreign

Representative requested that such counsel accept service of the Complaint and Summons on

behalf of all the Singapore Rig Owner Defendants. See Pulecio Decl. ¶ 7, Ex. 3. Counsel merely

responded that “we have not reviewed the service issues nor discussed them with our clients yet.”

Id. More than ten days later, counsel stated that it still did not have an answer about whether it

would accept service on behalf of the Singapore Rig Owner Defendants. See id.

         24.      The Seadrill/Fintech Defendants. On June 14, 2019, the Foreign Representative

delivered the Complaint and Summons to counsel for Seadrill and Fintech. See Pulecio Decl. ¶ 8,

Ex. 4. Counsel for Seadrill and Fintech subsequently denied that the Foreign Representative had

authority to serve Defendants and refused to accept service through counsel.5 See id. ¶ 9, Ex. 5.

         25.      The Foreign Representative’s counsel also delivered the Complaint and Summons

to Fredriksen through two different means.

         26.      First, the Foreign Representative caused the Complaint and Summons to be

delivered to Fredriksen’s principal place of business, as permitted under Article 10 of the


5
     The afternoon before the June 25 Hearing (defined below), counsel for Seadrill and Fintech offered to accept
service, but only if Plaintiffs agreed to afford them three months to respond as well as providing them a “most favored
nation” agreement whereby their time to respond would be extended to the longest time to respond provided to any
other accepting defendant.



                                                          8
19-01294-scc          Doc 43       Filed 10/10/19 Entered 10/10/19 14:34:01                       Main Document
                                                Pg 9 of 16



Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

Matters (“Hague Service Convention”).6

         27.      Second, on June 23, 2019, the Foreign Representative’s counsel sent the Complaint

and Summons to several email addresses associated with Fredriksen―the Foreign Representative

received confirmation of delivery. See Pulecio Decl. ¶ 4.

         28.      The June 25 Hearing. On June 25, 2019, as a result of a conference with the Court,

counsel for the Singapore Rig Owner Defendants, Seadrill and Fintech agreed to accept service.

See ECF 8.

         29.      Fredriksen Accepts Service.              On September 4, 2019, Fredriksen’s counsel,

Skadden, Arps, Slate, Meagher & Flom LLP, agreed to accept service on Fredriksen’s behalf and

the parties agreed to a briefing schedule. See ECF 41.

         E.       Service on Deutsche and Antonius7

         30.      Deutsche. On June 11, 2019, the Foreign Representative’s counsel inquired of Mr.

Dahan from K&S, counsel for Deutsche in the Chapter 15 proceeding, whether K&S would accept

service on Deutsche’s behalf. See Pulecio Decl. ¶ 10, Ex. 6. On June 28, 2019, Mr. Dahan

responded that K&S would represent Deutsche in connection with the Complaint, but that




6
     Fredriksen’s principal place of business is 15 Sloan Square, London SW1W 8ER, United Kingdom. See Seadrill
Partners      LLC,        Schedule        13D        (July     2,     2018),    at      15,     available   at
https://www.sec.gov/Archives/edgar/data/1553467/000119312518215465/d669628dsc13da.htm (“Mr. Fredriksen’s
principal business address is c/o Seatankers Consultancy Services (UK) Limited, 15 Sloane Square, London SW1W
8ER, United Kingdom.”).
     On July 11, 2019, at the request of the Foreign Representative, the Clerk of the Bankruptcy Court for this District
(the “Clerk”) served the Summons [ECF 2] and Complaint [ECF 4-1] on Fredriksen via Federal Express. See ECF
11. On July 12, 2019, at the request of the Foreign Representative, the Clerk also served the Subsequent Summons
[ECF 10] and Re-Filed Complaint [ECF 9] on Fredriksen via Federal Express. See ECF 14. On July 15, 2019, Federal
Express confirmed delivery of both sets of documents to Fredriksen’s principal place of business. See Pulecio Decl.
¶ 4.
7
     This motion does not address service on GGB. The Foreign Representative reserves all rights with regard to his
past or future efforts to serve GGB.



                                                           9
19-01294-scc   Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01   Main Document
                                    Pg 10 of 16
19-01294-scc   Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01   Main Document
                                    Pg 11 of 16
19-01294-scc        Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01             Main Document
                                         Pg 12 of 16



       36.     Likewise, Rule 4(h) allows service on a corporation, partnership or association “in

any manner prescribed by Rule 4(f) for serving an individual, except personal delivery.” Fed. R.

Civ. P. 4(h)(2).

       B.      Alternative Service Is Appropriate for Deutsche and Antonius

       37.     Pursuant to Rule 4(f)(3), service via a method not listed in Rule 4(f)(1) “is

acceptable if it (1) is not prohibited by international agreement; and (2) comports with

constitutional notions of due process.” Fisher v. Petr Konchalovsky Found., 2016 WL 1047394,

at *2 (S.D.N.Y. Mar. 10, 2016). An alternative method of service comports with due process if it

is “reasonably calculated, under the circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.” Ferrarese v. Shaw, 164 F.

Supp. 3d 361, 366 (E.D.N.Y. 2016).

       38.     There is “no hierarchy among the subsections of Rule 4(f).” Jian Zhang v.

Baidu.com Inc., 293 F.R.D. 508, 511 (S.D.N.Y. 2013). Thus, alternative service under Rule 4(f)(3)

“is neither a ‘last resort’ nor ‘extraordinary relief,’ [but] is merely one means among several which

enables service of process on an international defendant.” Ehrenfeld v. Salim a Bin Mahfouz, 2005

WL 696769, at *2 (S.D.N.Y. Mar. 23, 2005).

       39.     As set forth below, the Foreign Representative respectfully requests that his service

of the Complaint and Summons on Deutsche and Antonius via alternative service be confirmed as

valid pursuant to Rule 4(f)(3).

               1.      Deutsche

       40.     To ensure adequate notice, the Foreign Representative has served Deutsche via two

separate means: (i) via its U.S. counsel hired to represent Deutsche in the adversarial proceedings;




                                                 12
19-01294-scc         Doc 43      Filed 10/10/19 Entered 10/10/19 14:34:01                   Main Document
                                             Pg 13 of 16



and (ii) via email to its senior officers. Either means of service independently satisfies the

requirements for alternative service under Rule 4(f)(3).

        41.      Service on K&S. In this District, service upon domestically based attorneys is not

prohibited by any applicable international agreement and thus meets the requirements of Rule

4(f)(3). In re GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (holding that

service on U.S. counsel is not prohibited by the Hague Service Convention). As such, this District

permits service of a foreign defendant through its U.S. counsel. Prediction Co. v. Rajgarhia, 2010

WL 1050307, at *1 (S.D.N.Y. Mar. 22, 2010) (authorizing service of an Indian defendant through

his New York counsel).15

        42.      Here, Deutsche is indisputably aware of the pendency of these proceedings. Indeed,

it has hired U.S. counsel, K&S, to represent it in this action—as K&S, itself, confirmed. See

Pulecio Decl., Ex. 6 (“[W]e [K&S] are counsel to DB Mexico, but are not authorized to accept

service.”). As such, it cannot be seriously disputed that serving the Complaint and Summons on

Deutsche via K&S will not “apprise [Deutsche] of the pendency of the action,” and therefore

satisfies due process. Ferrarese, 164 F. Supp. 3d at 366.

        43.      Accordingly, the Foreign Representative respectfully requests that the Court

authorize as an alternative method of serving Deutsche: the Foreign Representative’s delivery of

the Complaint and Summons to Deutsche’s U.S. counsel in this action, Mr. Dahan at K&S.

        44.      Email Service. In this District, “service by email does not violate any international

agreement where the objections of the recipient nation are limited to those means enumerated in


15
     See also Fru Veg Marketing, Inc. v. Vegfruitworld Corp., 896 F. Supp. 2d 1175, 1182–83 (S.D. Fla. 2012)
(collecting cases); FMAC Loan Receivables v. Dagra, 228 F.R.D. 531, 534 (E.D. Va. 2005) (finding that service
through the defendant’s attorney was proper); BP Prod. N. Am., Inc. v. Dagra, 232 F.R.D. 263, 265 (E.D. Va. 2005)
(allowing service on a defendant though his attorney); Forum Fin. Grp., LLC v. President & Fellows of Harvard
College, 199 F.R.D. 22, 23–24 (D. Me. 2001) (authorizing service on a defendant’s attorney despite the attorney
stating that he did not have authorization to accept service).



                                                       13
19-01294-scc        Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01             Main Document
                                         Pg 14 of 16



Article 10” of the Hague Service Convention. FTC v. Pecon Software Ltd., 2013 WL 4016272, at

*5 (S.D.N.Y. Aug. 7, 2013); see also Philip Morris USA Inc. v. Veles Ltd., 2007 WL 725412, at

*2 (S.D.N.Y. Mar. 12, 2007) (collecting cases authorizing email service in the absence of any

international agreement prohibiting service by email).

       45.     Mexico, where Deutsche is located, has not objected to service by email. See Hague

Service Convention, at p. 9; Declarations of México regarding the Hague Service Convention.

Thus, serving a Mexican defendant via email is not prohibited by any international agreement. See

United States v. Besneli, 2015 WL 4755533, at *2 (S.D.N.Y. Aug. 12, 2015) (joining the “majority

view . . . that email does not fall within ‘postal channels’ unless the country specifically objected

to service by email or other electronic means”).

       46.     Here, the Foreign Representative has received confirmation that Deutsche’s senior

officers and directors received the email. See supra ¶ 31. As such, even setting aside its hiring of

U.S. counsel to represent it in the adversarial action, Deutsche indisputably has notice of the

Complaint.

       47.     Accordingly, the Foreign Representative respectfully requests that the Court

authorize as an alternative method of serving Deutsche: the Foreign Representative’s delivery of

the Complaint and Summons to Deutsche’s senior officers and directors via email.

               2.      Antonius

       48.     As set forth above, supra ¶ 45, Mexico has not objected to service via email or

electronic messaging systems such as WhatsApp, text message or Facebook Messenger.

Therefore, email service and service through electronic messaging systems are not prohibited. See

FTC v. PCCare247 Inc., 2013 WL 841037, at *4 (S.D.N.Y. Mar. 7, 2013) (explaining that service




                                                   14
19-01294-scc   Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01   Main Document
                                    Pg 15 of 16
19-01294-scc   Doc 43   Filed 10/10/19 Entered 10/10/19 14:34:01     Main Document
                                    Pg 16 of 16



Dated: October 10, 2019                 QUINN EMANUEL URQUHART &
       New York, New York               SULLIVAN, LLP

                                         /s/ Gabriel F. Soledad
                                        Gabriel F. Soledad
                                        Juan P. Morillo (pro hac vice)
                                        Daniel Pulecio-Boek
                                        1300 I Street, NW, Suite 900
                                        Washington, D.C. 20005
                                        Telephone: (202) 538-8000
                                        Facsimile: (202) 538-8100
                                        Email: gabrielsoledad@quinnemanuel.com
                                        Email: juanmorillo@quinnemanuel.com
                                        Email: danielpulecioboek@quinnemanuel.com

                                        Scott C. Shelley
                                        Samantha Gillespie (pro hac vice)
                                        51 Madison Avenue, 22nd Floor
                                        New York, NY 10010
                                        Telephone: 212-849-7000
                                        Facsimile: 212-849-7100
                                        Email: scottshelley@quinnemanuel.com
                                        Email: samanthagillespie@quinnemanuel.com

                                        Eric Winston (pro hac vice)
                                        865 South Figueroa Street, 10th Floor
                                        Los Angeles, California 90017
                                        Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
                                        Email: ericwinston@quinnemanuel.com

                                        Sara C. Clark (pro hac vice)
                                        711 Rusk Street, Suite 500
                                        Houston, Texas 77002
                                        Telephone: (713) 221-7000
                                        Facsimile: (713) 221-7100
                                        Email: saraclark@quinnemanuel.com

                                        Counsel for the Foreign Representative




                                       16
